 1   Joseph S. Davidson, Pro Hac Vice (Ill. Bar No. 6301581)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     +1 630-581-5450
 4   jdavidson@sulaimanlaw.com

 5   Nicholas M. Wajda (Nev. Bar No. 11480)
     WAJDA LAW GROUP, APC
 6   871 Coronado Center Drive, Suite 200
 7   Henderson, Nevada 89052
     +1 702-900-6339
 8   nick@wajdalawgroup.com

 9   Attorneys for the Plaintiff
10
                                   UNITED STATES DISTRICT COURT
11                                      DISTRICT OF NEVADA

12    LANCE CRAFTS,                                  Case No. 3:19-cv-00497-MMD-WGC
13                       Plaintiff,                  STIPULATION AND ORDER            FOR
14                                                   DISMISSAL WITH PREJUDICE
              v.
15    ACTION REVENUE RECOVERY, LLC,
16
                         Defendant.
17

18

19

20
21

22

23

24

25

26
27

28
 1          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), both parties hereby stipulate that this action be

 2   dismissed with prejudice. Both parties agree to bear their own costs and attorneys’ fees.

 3          IT IS SO STIPULATED.

 4          DATED: March 2, 2020

 5      SULAIMAN LAW GROUP, LTD.                           BROWNSTEIN HYATT FARBER
                                                           SCHRECK, LLP
 6
        /s/ Joseph S. Davidson
 7                                                         /s/ Patrick J. Reilly
        Joseph S. Davidson
 8      SULAIMAN LAW GROUP, LTD.                           Patrick J. Reilly
        2500 South Highland Avenue                         BROWNSTEIN HYATT FARBER
 9      Suite 200                                          SCHRECK, LLP
10      Lombard, Illinois 60148                            100 North City Parkway
        +1 630-581-5450                                    Suite 1600
11      jdavidson@sulaimanlaw.com                          Las Vegas, Nevada 89106
                                                           +1 702-464-7033
12      Attorney for Plaintiff                             preilly@bhfs.com
13                                                         Attorney for Defendant
14          IT IS SO ORDERED.
15                     3rd
            DATED this _______         March
                               day of _________________, 2020.
16

17                                                          ___________________________________
                                                            UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
